      Case 2:20-cv-00194-KS-MTP Document 1 Filed 10/21/20 Page 1 of 19




              IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        EASTERN DIVISION

EDGAR SMITH, on behalf of            )
himself and all others similarly     )
situated,                            )
                                     )
      Plaintiff,                     )
                                     )
v.                                   )      No. 2:20-cv-194-KS-MTP
                                     )
GOOGLE, LLC and GOOGLE               )
PAYMENT CORP.,                       )
                                     )
      Defendants.                    )

                   STATEWIDE CLASS ACTION COMPLAINT

      Plaintiff Edgar Smith, on behalf of himself and others similarly situated,

brings this action against defendants Google LLC and Google Payment

Corporation (hereafter “Google”), to recover money lost to illegal gambling

pursuant to Section 87-1-5 of the Code of Mississippi. See also Miss. Code §§ 97-

33-1 et seq. Apple promotes, enables, and profits from games downloaded from its

App Store and played by numerous Mississippi residents that constitute illegal

gambling under the statutory law and the strong public policy of the state of

Mississippi. Plaintiff seeks to represent a class pursuant to Rule 23(b)(3) of the

Federal Rules of Civil Procedure.

                    PARTIES, JURISDICTION, AND VENUE
      Case 2:20-cv-00194-KS-MTP Document 1 Filed 10/21/20 Page 2 of 19




      1.     Plaintiff Edgar Smith is an adult resident citizen of the state of

Mississippi, residing in Forrest County, Mississippi.

      2.     Defendant Google LLC is a Delaware limited liability company with

its principal place of business in Mountain View, California. Google LLC is the

primary operating subsidiary of the publicly traded holding company Alphabet Inc.

Google LLC does business by agent in this state, district, and division.

      3.     Defendant Google Payment Corp. is a Delaware corporation with its

principal place of business in Mountain View, California. It is a wholly-owned

subsidiary of defendant Google LLC. Google Payment Corp. provides in-app

payment processing services to Android app developers and Android users,

collecting a 30% commission on most in-app purchases such as the ones made the

basis of this lawsuit. It does business by agent in this state, district, and division.

For ease of reference, Google LLC and Google Payment Corp. will be referred to

hereinafter collectively as “Google.”

      4.     This is a class action brought by Mississippi citizens against a

California company. The amount in controversy exceeds $5 million, exclusive of

interest and costs. Subject matter jurisdiction exists pursuant to the Class Action

Fairness Act of 2005, 28 U.S.C. § 1332(d).




                                          2
      Case 2:20-cv-00194-KS-MTP Document 1 Filed 10/21/20 Page 3 of 19




      5.     Venue is proper under 28 U.S.C. § 1391(b)(2), because this is a

“judicial district in which a substantial part of the events or omissions giving rise

to the claim occurred.”

                          FACTUAL BACKGROUND

      6.     Google is one of the leading technology companies in the world. Its

parent company Alphabet Inc. has a market capitalization approaching $1 trillion.

One of its leading businesses stems from its ownership and control of the Android

mobile operating system, which is installed on virtually every smart phone and

tablet not manufactured by Apple. Nearly all applications that run on the Android

operating system are downloaded via the Google Play Store.

      7.     While the Android OS was originally touted as an “open” system that

allowed for installation of software applications not controlled by Google, today

the truth is quite different. Google has erected contractual and technological

barriers that foreclose any competing methods to distribute apps to Android users.

As a result, the Google Play Store maintains an almost-total monopoly on the

distribution of apps made to run on the Android OS, including in-app purchases.

As noted, Google takes up to 30% of all revenue generated by app sales in the

Google Play Store and in-app purchases made on apps obtained through the

Google Play Store. Millions of software developers make applications for the

Android OS that as a practical matter are available only via the Google Play Store.


                                         3
      Case 2:20-cv-00194-KS-MTP Document 1 Filed 10/21/20 Page 4 of 19




      8.    Many apps, including those that are the subject of this lawsuit, are

initially free to download but contain in-app purchases that a customer can choose

to purchase inside the app. Google provides the payment interface for all such

purchases and, as noted, takes a hefty percentage of the money for itself. A 30%

processing fee is many times the charge that other payment processors outside the

Android ecosystem, such as Western Union, charge for processing such payments.

      9.    The money charged for in-app purchases is paid to Google. An

Android customer is required to provide a method of payment, usually a credit or

debit card, for all purchases made in the Google Play Store, including in-app

purchases. Google then has a contractual obligation to the software developers to

remit a portion of the money Google receives from the purchases, typically 70%, to

the developers. This contractual arrangement is between Google and the

developers who sell products in the Google Play Store. As between plaintiff and

the class members and Google, however, all in-app and other purchases involve the

payment of money to Google, not the developers.

      10.   This case concerns Google’s profiting from illegal gambling machine

games that it sells in its Google Play Store. Google and its chief mobile software

competitor, Apple, both allow customers to purchase games that are no more or no

less than casino-style slot machines, casino style table games, and other common

gambling games.


                                        4
      Case 2:20-cv-00194-KS-MTP Document 1 Filed 10/21/20 Page 5 of 19




      11.    There are numerous such gambling games that Google makes

available in the Google Play Store, and there is very little variation on how they

work. When a customer downloads the game and opens it for the first time, the

customer has a set number of free starting “coins,” for example, 100,000 or

1,000,000, to play the slots. The games themselves work precisely like a casino

slot machine or other games in Las Vegas. In addition to slots, customers can play

blackjack, roulette, poker, keno, bingo, and other card and gambling games. A loss

results in a loss of “coins,” but the customer has the chance to win more coins.

Eventually a customer runs out of coins, and is prompted to use real money to buy

more coins for the opportunity to keep playing the game. Hundreds of such games

exist. The 200 most downloaded games are in the following table:

     Slotomania™ Free Slots: Casino Slot         Bingo Adventure-Free casino game with bingo
   1 Machine Games                           101 bonus
     Jackpot Party Casino Games: Spin FREE
   2 Casino Slots                            102 Superb Casino - HD Free Slots Games
     Cash Frenzy™ Casino – Free Slots
   3 Games                                   103 FoxwoodsONLINE - Free Casino
     POP! Slots ™- Play Vegas Casino Slot        Gambino Slots: Free Online Casino Slot
   4 Machines!                               104 Machines
     Cashman Casino: Vegas Slot Machines!
   5 2M Free!                                105 Blazing 7s™ Casino Slots - Free Slots Online
   6 DoubleU Casino - Free Slots             106 Bravo Casino- Free Vegas Slots
                                                 Baba Wild Slots - Slot machines Vegas Casino
   7 Vegas Slots - DoubleDown Casino         107 Games
     House of Fun™�: Free Slots & Casino
   8 Slots Machines                          108 VegasStar™ Casino - FREE Slots
     Lotsa Slots - Free Vegas Casino Slot        Grand Win Casino - Hot Vegas Jackpot Slot
   9 Machines                                109 Machine
     Huuuge Casino Slots - Slot Machines
  10 777                                     110 MONOPOLY Bingo!
     Slots: Heart of Vegas™ – Free Slot
  11 Casino Games                            111 Texas HoldEm Poker Deluxe

                                               5
    Case 2:20-cv-00194-KS-MTP Document 1 Filed 10/21/20 Page 6 of 19



   Big Fish Casino - Play Slots and Casino        Vegas World Casino: Free Slots & Slot Machines
12 Games                                      112 777
   Lightning Link Casino: Free Vegas Slots!
13 10M Bonus                                  113 Casino X - Free Online Slots
                                                  Lucky Play Casino – Free Las Vegas Slots
14 Caesars Casino: Free Slots Games           114 Machines
15 Wizard of Oz Free Slots Casino             115 Bingo Holiday: Free Bingo Games
   Hit it Rich! Lucky Vegas Casino Slot
16 Machine Game                               116 Bingo City 75: Free Bingo & Vegas Slots
   Quick Hit Casino Games - Free Casino
17 Slots Games                                117 Real Casino - Free Vegas Casino Slot Machines
   Billionaire Casino Slots - Slot Machines
18 777                                        118 Double Win Vegas - FREE Slots and Casino
   Jackpot Magic Slots™: Social Casino &
19 Slot Games                                 119 DoubleX Casino - Free Slots
   Gold Fish Casino Slots - FREE Slot
20 Machine Games                              120 Lucky Draw - 3D Casino Slots
   Scatter Slots - Hot Vegas Slot Machines        Slot Bonanza - Free casino slot machine game
21 Casino 777                                 121 777
   myVEGAS Slots - Las Vegas Casino Slot          Real Casino Vegas:777 Classic Slots & Casino
22 Machines                                   122 Games
   Zynga Poker – Free
23 Texas Holdem Online Card Games             123 Wheel of Fortune Slots Casino
   Game of Thrones Slots Casino - Slot
24 Machine Games                              124 WinStar Online Casino & eGames
   Jackpot Mania™ - DAFU Casino Vegas             Stardust Casino Slots – FREE Vegas Slot
25 Slots                                      125 Machines
   my KONAMI Slots - Free Vegas Casino            World Poker Tour - PlayWPT Free
26 Slot Machines                              126 Texas Holdem Poker
   Bingo Pop - Live Multiplayer Bingo
27 Games for Free                             127 Epic Diamond Slots – Free Vegas Slot Machines
   Club Vegas: Online Slot Machines with          Quick Cash Classic Slots - Free Vegas Slots
28 Bonus Games                                128 Games
   MONOPOLY Slots Free Slot Machines &            Win Vegas x NASCAR: 777 Classic Slots, Free
29 Casino Games                               129 Casino
30 Cash Tornado Slots - Vegas Casino Slots    130 Magic Vegas Casino: Slots Machine
                                                  mychoice casino jackpot slots + free casino
31 Willy Wonka Slots Free Casino              131 games
   Vegas Live Slots : Free Casino Slot
32 Machine Games                              132 Vegas Casino Slots 2020 - 2,000,000 Free Coins
   GSN Casino: Play casino games- slots,
33 poker, bingo                               133 Slots Vacation - FREE Slots
   88 Fortunes - Casino Games & Free Slot         Slots Billionaire: Free Slots Casino Games
34 Machines                                   134 Offline
   Bingo Journey - Lucky & Free Bingo
35 Games                                      135 The Big Jackpot

                                                6
    Case 2:20-cv-00194-KS-MTP Document 1 Filed 10/21/20 Page 7 of 19




36 Slots (Golden HoYeah) - Casino Slots      136 DoubleDown Classic Slots - FREE Vegas Slots!
   Neverland Casino Slots 2020 - Social
37 Slots Games                               137 Buffalo 5-Reel Deluxe - Free Classic Slots Casino
   Cash Mania Slots - Free Slots Casino
38 Games                                     138 Best Casino Slots - 777 Vegas Slots Games
   Classic Slots-Free Casino Games & Slot
39 Machines                                  139 Video Poker - Classic Casino Games Free Offline
   Tycoon Casino™: Free Vegas Jackpot
40 Slots                                     140 Play Las Vegas - Casino Slots
   Jackpot Slot Machines - Slots Era™            Vegas Night Slots - HOT&FREE VEGAS CASINO
41 Vegas Casino                              141 GAMES
   Double Win Casino Slots - Real Vegas          Full House Casino - Free Vegas Slots Machine
42 Night Slots                               142 Games
                                                 Ultimate Slots: 2019 Vegas Casino Slot
43 Vegas Friends - Casino Slots for Free     143 Machines
   Hot Shot Casino: Free Casino Games &
44 Blazing Slots                             144 Let's Vegas Slots
   High 5 Casino: The Home of Fun & Free
45 Vegas Slots                               145 Bingo 90 Live: Vegas Slots & Free Bingo
   Rock N' Cash Casino Slots -Free Vegas
46 Slot Games                                146 Slots of Vegas
47 Ignite Classic Slots                      147 Lucky Lottery Scratchers
   Casino Slots DoubleDown Fort Knox
48 Free Vegas Games                          148 San Manuel Slots
                                                 Diamond Sky Casino – Classic Vegas Slots &
49 Bingo Blaze - Free Bingo Games            149 Lottery
   Winning Slots                                 Best Bet Casino™ | Best Free Slots & Casino
50 casino games:free vegas slot machine      150 Games
   Huge Win Slots - Real Casino Slots in
51 Vegas Nights                              151 Vegas Craps by Pokerist
   Double Rich - Hottest Vegas Casino
52 Slots Games                               152 Vegas Slots Galaxy Free Slot Machines
                                                 Slots : FREE Vegas Slot Machines - 7Heart
53 Slots Casino - Jackpot Mania              153 Casino!
   Jackpot Fever – Free Vegas Slot               麻將 明星3缺1麻將–
54 Machines                                  154 台灣16張麻將Mahjong 、SLOT、Poker
   Slots™ - Classic Slots Las Vegas Casino       Woohoo Slots : Play Free Casino Slot Machine
55 Games                                     155 Games
   Wild Classic Slots™ - Best Wild Casino
56 Games                                     156 Slots™
   Casino Jackpot Slots - Infinity Slots™
57 777 Game                                  157 Casino Frenzy - Free Slots
58 星城Online                                  158 Manly Slots: Slots for Men
   Stars Slots Casino - Vegas Slot
59 Machines                                  159 Spin 4 Win Slots - Real Vegas for Senior Slot Fan
60 Wynn Slots - Online Las Vegas Casino      160 Multi-Strike Poker ™ | Free Multi-Play Video

                                               7
    Case 2:20-cv-00194-KS-MTP Document 1 Filed 10/21/20 Page 8 of 19



   Games                                            Poker
   Bingo: Lucky Bingo Games Free to Play
61 at Home                                    161 Seminole Social Casino
   Clubillion™- Vegas Slot Machines and           Ellen's Road to Riches Slots & Casino Slot
62 Casino Games                               162 Games
63 Coin Dozer: Sweepstakes                    163 Players Paradise Casino Slots - Fun Free Slots!
   Lucky Time Slots Online - Free Slot
64 Machine Games                              164 SLOTS GRAPE - Free Slots and Table Games
   Show Me Vegas Slots Casino Free Slot
65 Machine Games                              165 Bingo PartyLand 2 - Free Bingo Games
   Bingo Frenzy! Bingo Cooking Free Live          Star Spins Slots: Vegas Casino Slot Machine
66 BINGO Games                                166 Games
   Cash Storm Casino - Online Vegas Slots         Slots! CashHit Slot Machines & Casino Games
67 Games                                      167 Party
   Slots: DoubleHit Slot Machines Casino
68 & Free Games                               168 DoubleU Bingo - Free Bingo
   FaFaFa™ Gold Casino: Free slot
69 machines                                   169 VIDEO POKER OFFLINE FREE!
70 SLOTS - Black Diamond Casino               170 Poker Night in America
   NEW SLOTS 2020－free casino games &             Super Jackpot Slots - Vegas Casino Slot
71 slot machines                              171 Machines
   Bingo Club--Pop bingo games online
72 with numbers                               172 City of Dreams Slots - Free Slot Casino Games
   Cash Blitz - Free Slot Machines & Casino
73 Games                                      173 Sunny's Rooster Reels
74 Bingo Drive – Free Bingo Games to Play     174 Vegas Deluxe Slots:Free Casino
   Vegas Downtown Slots™ - Slot
75 Machines & Word Games                      175 Binion's Casino
   Old Vegas Slots – Classic Slots Casino
76 Games                                      176 CLUE Bingo!
   Jackpotjoy Slots: Slot machines with
77 Bonus Games                                177 OMG! Fortune Slots - Grand Casino Games
   HighRoller Vegas - Free Slots & Casino
78 Games 2020                                 178 ‫( ايوب ساسكت ركوب‬Texas Boya Poker)
   Golden Tiger Slots - Online Casino             Bingo Inﬁnity™� - Free Casino Slots & Bingo
79 Game                                       179 Games
80 ManganDahen Casino - Free Slot             180 777 Slots - Free Vegas Slots!
81 Coin Trip                                  181 Coin Dozer: Casino
   Golden Casino: Free Slot Machines &
82 Casino Games                               182 Bingo Town - Live Bingo Games for Free Online
   Free Slot Machines & Casino Games -
83 Mystic Slots                               183 High Rollin' Vegas Slots
84 The Walking Dead: Free Casino Slots        184 Lucky North Casino- Free Slots
85 Take5 Free Slots – Real Vegas Casino       185 Lucky Win Casino™- FREE SLOTS
86 DH Texas Poker - Texas Hold'em             186 NPlay Pro

                                                8
       Case 2:20-cv-00194-KS-MTP Document 1 Filed 10/21/20 Page 9 of 19



      Gold Fortune Casino™ - Free Vegas
   87 Slots                                    187 Lucky Duck Slots
   88 ZitoBox                                  188 Slots Free - Vegas Casino Slot Machines
      Grand Jackpot Slots - Pop Vegas Casino
   89 Free Games                               189 Tongits Go - The Best Card Game Online
                                                   Play To Win: Win Real Money in Cash
   90 Video Poker Classic Free                 190 Sweepstakes
      Jackpot Planet - a New Adventure of
   91 Slots Games                              191 Dragon 88 Gold Slots - Free Slot Casino Games
   92 Slingo Arcade: Bingo Slots Game          192 777 Classic Slots: Free Vegas Casino Games
      Super Win Slots - Real Vegas Hot Slot
   93 Machines                                 193 Link It Rich! Hot Vegas Casino Slots FREE
      GSN Grand Casino – Play Free Slot
   94 Machines Online                          194 Golden Wins Casino Slots
                                                   Slots on Tour Casino - Vegas Slot Machine
   95 Hard Rock Social Casino                  195 Games HD
   96 Slots Free - Big Win Casino™             196 Cash Fever Slots™-Vegas Casino
      Epic Jackpot Slots - Free Vegas Casino       Teen Patti Gold - 3 Patti, Rummy, Poker Card
   97 Games                                    197 Game
      Slots Pharaoh's Way Casino Games &
   98 Slot Machine                             198 HD Poker: Texas Holdem Online Casino Games
                                                   Cashmania Slots 2020: Free Vegas Casino Slot
   99 GamePoint Bingo - Free Bingo Games       199 Game
  100 Vegas Slots: Deluxe Casino               200 Live Poker Tables–Texas holdem and Omaha




       12.     Plaintiff Edgar Smith downloaded and played one of these casino-

style gambling games. Prior to November of 2019 he downloaded Pop Slots from

the Google Play Store. During that month, he began purchasing coins through the

app so he could continue to play for a chance to win free coins that would enable

him to enjoy the game for a longer period of time. In the six months prior to the

filing of this complaint, he paid $13.22 to Google for the privilege of continuing to

play the illegal gambling game.




                                                 9
     Case 2:20-cv-00194-KS-MTP Document 1 Filed 10/21/20 Page 10 of 19




      13.    A customer such as plaintiff does not have the ability to collect actual

cash as a result of “winning” games, but he does have the ability to win and

therefore acquire more playing time. Mississippi courts have made it clear that the

state’s gambling statutes make clear that paying money in a game for a chance to

win more playing time constitutes illegal gambling. See, e.g., Mississippi Gaming

Com’n v. Henson, 800 So. 2d 110, 114 (Miss. 2001) (finding that machine that

allowed players to accumulate credits to continue playing was a slot machine under

the definitions of the Mississippi Gaming Control Act, Miss. Code. Ann. 75-76-1

et seq.) Thus, a game where a patron pays money for the chance to win more

playing time without charge violates Mississippi law.

      14.    Google is not some minor or incidental participant in these illegal

gambling games. It is the principal promoter and facilitator of the illegal activity.

Google maintains dictatorial control over what apps can be downloaded from the

Google Play Store, and the payment method to purchase in-app items. As the

maker of the Fortnite game alleged in a recent antitrust injunction lawsuit against

Google:

      Google has eliminated competition in the distribution of Android apps
      using myriad contractual and technical barriers. Google’s actions
      force app developers and consumers into. Google’s own monopolized
      “app store”—the Google Play Store. Google has thus installed itself
      as an unavoidable middleman for app developers who wish to reach
      Android users and vice versa. Google uses this monopoly power to
      impose a tax that siphons monopoly profits for itself every time an


                                         10
      Case 2:20-cv-00194-KS-MTP Document 1 Filed 10/21/20 Page 11 of 19




      app developer transacts with a consumer for the sale of an app or in-
      app content

Complaint for Injunctive Relief, Epic Games v. Google LLC, et al, in the United

States District Court for the Northern District of California, August 13, 2020,

C3:20-cv-05671 ¶ 10 (copy attached). As noted, Google uses its unfettered control

over apps played on the Android OS to extract a hefty 30% tax on all purchases

made to buy apps or in-app content such as “coins” to gamble with.

      15.    Google has the ability, which it has employed on other apps, to geo-

restrict games so that they can only be played in certain states. In fact, with cash-

out gambling games it regularly restricts those game so that they can only be

played in states where that type of gambling is legal. Google has also restricted

gambling games such as the ones made the basis of this lawsuit so that minors

cannot download or play them. It has the ability with existing technology it

currently uses to prevent the games at issue here from being played in this state.

      16.    Google’s Play Store is not just a venue to buy Android apps. It is a

promotional tool. Google heavily promotes apps, such as the illegal gambling

games that form the basis of this complaint, that promise to bring in revenue.

Revenue from the Google Play Store is the reason Google is such a dominant force

in the technology world.

      17.    Thus, Google enables, permits, promotes, and profits from illegal

gambling.
                                         11
     Case 2:20-cv-00194-KS-MTP Document 1 Filed 10/21/20 Page 12 of 19




                     MISSISSIPPI LEGAL FRAMEWORK

      18.    Mississippi has a strong public policy against gambling in this state.

The state’s strong public policy against gambling includes a statutory right of

persons who spend money on gambling to recover their money.

      19.    The Mississippi criminal laws pertaining to gambling are codified at

Sections 97-33-1 through 97-33-49 of the Mississippi Code Annotated. Mississippi

law bans not only gambling, but also the promotion and encouragement of

gambling. Miss. Code Ann. § 97-33-1. In addition, the creation, possession, or

display of any slot machine or similar device is also prohibited. Miss. Code Ann.

§97-33-7.

      20.    In addition, the Mississippi Gaming Control Act, which regulates all

gambling in the state, is codified at §75-76-1 et seq. This act states where, when,

and how specified types of gambling are allowed, and does not authorize any form

of online gaming in the state. The Act also contains several relevant definitions:

      (c) “Associated equipment” means any equipment or mechanical,
      electromechanical or electronic contrivance, component or machine
      used remotely or directly in connection with gaming or with any
      game, race book or sports pool that would not otherwise be classified
      as a gaming device, including dice, playing cards, links which connect
      to progressive slot machines, equipment which affects the proper
      reporting of gross revenue, computerized systems of betting at a race
      book or sports pool, computerized systems for monitoring slot
      machines, and devices for weighing or counting money.

Miss. Code. Ann. § 75-76-5(c).


                                         12
     Case 2:20-cv-00194-KS-MTP Document 1 Filed 10/21/20 Page 13 of 19




      (m) “Gaming device” means any mechanical, electromechanical or
      electronic contrivance, component or machine used in connection
      with gaming or any game which affects the result of a wager by
      determining win or loss. The term includes a system for processing
      information which can alter the normal criteria of random selection,
      which affects the operation of any game, or which determines the
      outcome of a game. The term does not include a system or device
      which affects a game solely by stopping its operation so that the
      outcome remains undetermined, and does not include any antique coin
      machine as defined in Section 27-27-12.

Miss. Code. Ann. § 75-76-5(m).

      (ff) “Slot machine” means any mechanical, electrical or other device,
      contrivance or machine which, upon insertion of a coin, token or
      similar object, or upon payment of any consideration, is available to
      play or operate, the play or operation of which, whether by reason of
      the skill of the operator or application of the element of chance, or
      both, may deliver or entitle the person playing or operating the
      machine to receive cash, premiums, merchandise, tokens or anything
      of value, whether the payoff is made automatically from the machine
      or in any other manner. The term does not include any antique coin
      machine as defined in Section 27-27-12.

Miss. Code. Ann. § 75-76-5(ff).

      21.   The Mississippi Gaming Control Act also makes it illegal for any

entity not expressly licensed by the state to “To deal, operate, carry on, conduct,

maintain or expose for play in the State of Mississippi any gambling game,

including without limitation any gaming device, slot machine, race book, or sports

pool.” Miss. Code Ann. § 76-75-55(1)(a).

      22.   As already noted, gambling is not limited under Mississippi law to the

situation where one plays, bets, or wagers in the hopes of winning actual cash


                                        13
      Case 2:20-cv-00194-KS-MTP Document 1 Filed 10/21/20 Page 14 of 19




money. Rather, the Mississippi Supreme Court has specifically found that

accumulating credits to continue playing could be a form of gambling. Mississippi

Gaming Com’n v. Henson, 800 So. 2d 110, 114 (Miss. 2001). As a matter of law,

paying money to get “coins” one bets hoping to win more “coins” so as to gain the

“privilege of playing at a game or scheme without charge” is gambling a thing of

value under Mississippi law.

      23.   Mississippi provides a statutory civil cause of action to recover money

paid and lost due to gambling. Section 87-1-5 of the Mississippi Code Annotated

provides:

      If any person, by playing at any game whatever, or by betting on the
      sides or hands of such as do play at any game, or by betting on any
      horse race or cockfight, or at any other sport or pastime, or by any
      wager whatever, shall lose any money, property, or other valuable
      thing, real or personal, and shall pay or deliver the same or any part
      thereof, the person so losing and paying or delivering the same, or his
      wife or children, may sue for and recover such money, property, or
      other valuable thing so lost and paid or delivered, or any part thereof,
      from the person knowingly receiving the same, with costs.

                            CLASS ALLEGATIONS

      24.   Plaintiff seeks to certify and represent a class pursuant to Rule

23(b)(3) of the Federal Rules of Civil Procedure. The class sought to be certified

is:

      All Mississippi residents who downloaded, played, and paid money
      for additional coins within games from the Google Play Store that
      featured slots, roulette, blackjack, poker, keno, craps, and other kinds
      of casino-style gambling games, bingo, or simulations thereof, where
                                        14
     Case 2:20-cv-00194-KS-MTP Document 1 Filed 10/21/20 Page 15 of 19




      the player had a chance to win coins or other means to play for
      additional periods of time, during a period commencing six months
      before the filing of this complaint and continuing to a date to be set by
      the Court following certification. All employees of the Court, and
      plaintiff’s counsel and their families are excluded.

      25.   This class action satisfies the numerosity requirement of Rule 23(a)(1)

because joinder of all members of the plaintiff class is impracticable. There are

thousands of Mississippi residents who are members of the class.

      26.   It also satisfies the commonality requirement of Rule 23(a)(2) because

there are central questions of fact and law that are common to the class. Such

common questions include, at a minimum, (a) whether these virtually identical

gambling games sold through the App Store violate Mississippi’s prohibition of

illegal gambling; (b) whether gambling for additional play-time is a thing of value

under Alabama law; (c) whether Google promoted gambling through its

participation in the sale of in-app purchases through the Google Play Store; (d)

whether Google participated in a conspiracy to promote gambling; and (e) whether

plaintiff and the class members are entitled to recover their money pursuant to

Section 87-1-5 of the Mississippi Code Annotated.

      27.   The proposed class satisfies the typicality requirement of Rule

23(a)(3) because the named plaintiff’s claims are typical of the claims of the class

members. Both plaintiff and the class members lost money in an effort to win

additional play-time on these illegal gambling games.


                                         15
     Case 2:20-cv-00194-KS-MTP Document 1 Filed 10/21/20 Page 16 of 19




      28.    The named plaintiff will fairly and adequately represent the interests

of the class pursuant to Rule 23(a)(4). Plaintiff has no interests that conflict with

the interests of the class. Furthermore, plaintiff has retained competent and

experienced counsel with decades of experience litigating class cases.

      29.    Plaintiff seeks certification of a class pursuant to Rule 23(b)(3), which

allows class treatment of a claim where:

      (3) the court finds that the questions of law or fact common to class
      members predominate over any questions affecting only individual
      members, and that a class action is superior to other available methods
      for fairly and efficiently adjudicating the controversy. The matters
      pertinent to these findings include:

      (A) the class members' interests in individually controlling the
      prosecution or defense of separate actions;

      (B) the extent and nature of any litigation concerning the controversy
      already begun by or against class members;

      (C) the desirability or undesirability of concentrating the litigation of
      the claims in the particular forum; and

      (D) the likely difficulties in managing a class action.

      30.    The common questions of law and fact in this case vastly predominate

over any individual issues affecting only individual class members. The only

individual issue presented by these class members is the exact amount of money

damages to which each class member is entitled. Such damages issues are routinely

held not to predominate over common questions in cases like this. Indeed, the



                                           16
      Case 2:20-cv-00194-KS-MTP Document 1 Filed 10/21/20 Page 17 of 19




individual damages issues will be quickly and accurately determined by examining

Google’s own records.

      31.    Class treatment is by far superior to individual litigation as a fair and

efficient way to adjudicate this controversy. Given the relatively small individual

amounts at issue, it unlikely whether there would be any adjudication at all without

use of the class device. No individual class member would rationally commence

and prosecute a lawsuit where the individual amount in controversy likely would

not exceed the filing fees.

      32.    For this reason, none of the class members have any interest in

controlling the prosecution of separate actions.

      33.    Likewise, to our knowledge, no class member has already commenced

an action concerning this controversy.

      34.    It would much more desirable to concentrate this case in one action

rather than allow the prosecution of individual actions because, as noted, such

individual actions would likely never be filed because there would be no

motivation for any individual class member to file an individual suit.

      35.    We foresee no particular difficulties in managing this case as a class

action because 100% of the necessary information to compensate the individual

class members is contained in Google’s own records concerning purchases made

through the Google Play Store.


                                         17
     Case 2:20-cv-00194-KS-MTP Document 1 Filed 10/21/20 Page 18 of 19




                               CAUSE OF ACTION

      35.    Plaintiff, on his own behalf and on behalf of those similarly situated,

seek recovery of all sums paid through in-app purchases in these games made

through the Google Play Store pursuant to Section 87-1-5 of the Mississippi Code

Annotated.

                              PRAYER FOR RELIEF

      WHEREFORE, the premises considered, plaintiff asks the Court to:

      1.     Take jurisdiction of this cause;

      2.     Following discovery, certify this case as a class action pursuant to

             Rule 23(b)(3);

      3.     Appoint the undersigned as Class Counsel and the named plaintiff as

             class representative;

      4.     Enter a final judgment against Google awarding plaintiff and the class

             members a refund of all money paid through the illegal gambling

             games described herein;

      5.     Award Class Counsel reasonable attorneys’ fees and expenses to be

             paid out of the judgment in favor of the class;

      6.     Award the named plaintiff a reasonable sum of money for his services

             in this case on behalf of the class, also to be paid out of the judgment

             in favor of the class;


                                         18
      Case 2:20-cv-00194-KS-MTP Document 1 Filed 10/21/20 Page 19 of 19




       7.     Award interest and costs; and

       8.     Award any other relief to which the Court finds plaintiff and the class

              are entitled.

                              DEMAND FOR JURY TRIAL

       Plaintiff and all others similarly situated hereby demand trial by jury on all

issues in this Petition that are so triable as a matter of right.

Dated:        October 21, 2020                   By: /s/ Christopher J. Weldy
                                                 Christopher J. Weldy (MSB#103995)
                                                 WELDY LAW FIRM, PLLC
                                                 105 North College Street
                                                 Brandon, Mississippi 39042
                                                 Tele: (601) 624-7460
                                                 Fax: (866)900-4850
                                                 Email: Chris@WeldyLawFirm.com


                                                 ATTORNEY FOR PLAINTIFFS
                                                 AND THE PROPOSED CLASSES




                                            19
